Case 2:19-cv-00444-HCM-RJK Document 19 Filed 08/29/19 Page 1 of 9 PageID# 154



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION


DRY BULK SINGAPORE PTE. LTD.         )
                                     )
               Plaintiff,            )
                                     )              Case No.: 2:19-cv-444
v.                                   )
                                     )              Electronically Filed
M/V ETERNITY SW (IMO 9425851)        )
her engines freights, apparel        )
appurtenances, tackle, etc., in rem, )
                                     )
               Defendant             )
                                     )
DONG LIEN MARITIME S.A. PANAMA )
                                     )
               Claimant


   PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS MOTION FOR CLARIFICATION,
  RECONSIDERATION AND TO REDUCE THE AMOUNT OF COUNTER SECURITY AND
    REQUEST FOR EXPEDITED HEARING PURSUANT TO ADMIRALTY RULE E(4)(f)

        COMES NOW, Plaintiff Dry Bulk Singapore Pte, Ltd. (“Dry Bulk”), by counsel, and

respectfully asks this court to: a) reconsider the requirement for Dry Bulk to pay charter hire in

the amount of $513,720.00 directly to Dong Lien Maritime S.A. Panama (“Dong Lien”) before

Dong Lien is required to post its bond in the amount of $2,000,000 for the release of the M/V

ETERNITY SW from its current arrest pursuant to Supplemental Rule C; b) re-consider the

actual maximum amount of the lien Claimant, Dong Lien, is entitled to assert in this matter by

way of counter-claim or otherwise in the amount of $316,631.34; and, c) adjourn the Friday,

August 30th 12 o’clock Court imposed deadline for Dry Bulk to post counter-security in order to

maintain the arrest of the Vessel for security purposes. (See Order (Doc No. 17) dated August 29,

2019)
Case 2:19-cv-00444-HCM-RJK Document 19 Filed 08/29/19 Page 2 of 9 PageID# 155



                                             FACTS

       Dong Lien is, and was, the disponent owner of the M/V ETERNITY SW (the “Vessel”)

and on July 27, 2018 entered into a time charter with 24Vision Chartering Solutions, DMCC

(“24Vision”) for a period of 12-15 months.         That charter party and any disputes arising

thereunder are subject to arbitration in London with English law as the choice of law of the

parties. On March 9, 2019, after about eight months on the time charter, 24Vision entered into a

sub-charter party with Dry Bulk for a period running through December 31, 2019, which is also

subject to London arbitration and English law.

       On or about July 11, 2018 as the Vessel was carrying cargo to Montreal, Canada, Dong

Lien sent notice to Dry Bulk that 24Vision had failed to pay its charter hire under the Time

Charter and Dong Lien was exercising a lien on the freight Dry Bulk owed 24Vision under the

24 Vision/Dry Bulk sub-charter. 24Vision also claimed a right to the freight from Dry Bulk who

reasonably did not want to pay it twice. At or about the same time, Dong Lien’s Singapore

counsel sent a Notice of Lien to one of Dry Bulk’s shippers which owed the sum of $220,000 to

Dry Bulk in demurrage and other expenses. These amounts were indisputably due to Dry Bulk

only and the Notice of Lien served on Nordic Bulk was to obtain security for any unpaid sub-

freights that might be due to Dong Lien under the Dry Bulk/Vision 24 charter party. (See Notice

of Lien from Stephenson Harwood dated July 12, 2019, attached hereto as Exhibit 1).

       In an attempt to amicably resolve the dispute, Dry Bulk offered to make Dong Lien

whole, including paying more than it owed to 24Vision, if Dong Lien agreed to allow Dry Bulk

to use the Vessel for the remainder of its charter with 24 Vision, plus an additional six months to

July, 2020. Negotiations between Dry Bulk and Dong Lien ensued thereafter. On the basis of

such discussions, on July 24, 2019, as part of its usual course of business, Dry Bulk fixed another
Case 2:19-cv-00444-HCM-RJK Document 19 Filed 08/29/19 Page 3 of 9 PageID# 156



cargo for the vessel after the cargo then on board was to be discharged in Montreal, which was

expected to occur on or about August 9th. On July 27, 2019 Dong Lien surprisingly gave notice

to Dry Bulk that it had withdrawn the Vessel from Dry Bulk’s continued use under the 24

Vision/Dry Bulk charter from July 25 0015 hours Taiwan time. At the time of the withdrawal,

the vessel had not completed the discharge of the Montreal cargo, which discharge completed on

or about August 9, 2019.

                                          ANALYSIS

       As we understand the Court’s ruling and Order of August 29th, the Court requires Dry

Bulk to pay directly to Dong Lien the sum of Five Hundred Thirteen Thousand Seven Hundred

Twenty dollars (US$513,720), which was the amount Dry Bulk had earlier offered to pay Dong

Lien in order to maintain the use of the Vessel to the conclusion of the time period set forth in

the 24 Vision/Dry Bulk charter (through December 31, 2019). The Court has required Dry Bulk

to pay this amount before the Claimant, Dong Lien, must post a $2 million security bond for the

release of the Vessel. For the reasons more fully set forth below, Dry Bulk seeks a reduction of

this amount to the sum of $316,631.34, which is the calculated maximum lien to which Dong

Lien is entitled for unpaid hire under the 24 Vision/Dry Bulk charter. Additionally, upon paying

that amount Dry Bulk seeks the withdrawal of Dong Lien’s previous Notice of Lien to Nordic

Bulk of approximately $220,000 of funds belonging to Dry Bulk, which amount Nordic Bulk is

holding pursuant to the Dong Lein’s Notice of Lien as security for the amount of the asserted

lien for unpaid freight due and owing from 24 Vision to Dong Lien.

       Dong Lien, through its counsel, had previously sent a Notice of Lien (see Exhibit 1

attached) to Nordic Bulk in respect to monies owed to Dry Bulk by Nordic Bulk for demurrage

and other expenses in the approximate amount of $220,000 for delays associated with the
Case 2:19-cv-00444-HCM-RJK Document 19 Filed 08/29/19 Page 4 of 9 PageID# 157



carriage of Nordic Bulk’s cargo. This amount is indisputably owed to Dry Bulk. Dong Lien has

attached these funds as security for the amount of the hire lien asserted against Dry Bulk as due

and owing under the 24 Vision/Dry Bulk charter. If Dry Bulk were to post as counter-security

(or pay directly to Dong Lien) the full amount of the hire lien due to Dong Lien, then continuing

with the Notice of Lien for the demurrage amounts due to Dry Bulk would constitute a double

payment of the hire lien amount due. Accordingly, if the Court were to order counter-security to

be posted in the full amount of the hire lien, then Dong Lien must be required to release its

Notice of Lien of the demurrage amounts due and owing to Dry Bulk from Nordic Bulk.

       With respect to the maximum amount of the hire lien that Dong Lien can assert against

Dry Bulk arising out of the 24 Vision/Dry Bulk charter, there were two charter hire payments

due from Dry Bulk to 24 Vision under the charter in question which were unpaid before the

Vessel was withdrawn by Dong Lien. These two payments are Charter hire statement #6

(“CH6”) and Charter hire statement #7 (“CH7”), both of which are attached hereto as Exhibits 2

and 3, respectively.   CH6 represents the charter hire for the use of the Vessel from June 26,

2019 until July 11, 2019 which hire due amounts to US$170,450.62. CH7 represents the charter

hire for the use of the Vessel from July 11, 2019 until July 26, also equal to US$170,450.62. As

Dong Lien withdrew the vessel from Dry Bulk’s service as of July 25, 2019 at 0015 hours, the

$24,269.90 in hire invoiced for the two additional days, July 25th & 26th must be subtracted from

the total lien amount due under the 24 Vision/Dry Bulk charter. The maximum amount of the

lien for sub-freights that Dong Lien would be entitled to receive from Dry Bulk would be the

sum of $316,631.34, and not the amount of $513,720.00 ordered by the Court earlier today.

       Leaving aside for the moment the critical issue of whether this Court has jurisdiction to

order any payment of charter hire directly to a party under charter parties that are subject to
Case 2:19-cv-00444-HCM-RJK Document 19 Filed 08/29/19 Page 5 of 9 PageID# 158



London arbitration and English law1, there is a fundamental procedural issue at play here. Under

Supplemental Admiralty Rule E of the Federal Rules of Civil Procedure (Admiralty Rule) this

Court may require posting of counter security; however, such security is permitted only when the

“person who has given security for damages in the original action asserts a counterclaim that

arises from the transaction or occurrence that is the subject of the original action.” Admiralty

Rule E(7). In this case, the Court, respectfully, has erroneously reversed the order and intent of

the Supplemental Rules. Requiring counter security to be paid before security is posted by Dong

Lien runs counter to the Admiralty Rule authorizing counter security. Moreover, Dong Lien has

not asserted any counter-claim in this action and has only made a restricted appearance.

Consequently, under the circumstances, requiring the posting of countersecurity (or worse,

requiring a payment directly to Don Lien) runs completely counter to the dictates and intent of

the Supplemental Rules and the long line of cases that have interpreted such rules.

         Notwithstanding the above arguments, Dry Bulk is prepared to post counter security in

the amount of $316,631.34, provided it is allowed to post such security in the court registry or

attorney escrow account to be held in trust pending the outcome and Award to be rendered in the

London arbitration proceedings, and not be required to make payment directly to Claimant.

Under Federal Rule of Civil Procedure Rule E(7)(a):

         When a person who has given security for damages in the original action asserts a
         counterclaim that arises from the transaction or occurrence that is the subject of
         the original action, a plaintiff for whose benefit the security has been given must
         give security for damages demanded in the counterclaim unless the court, for
         cause shown, directs otherwise. Proceedings on the original claim must be stayed
         until this security is given, unless the court directs otherwise.



1
  It should also be noted that Dong Lien has made a “Restricted” appearance in this action to file a Notice of Claim
for the vessel. Accordingly, there is a serious legal issue as to whether Dong Lien is within the Court’s jurisdiction
in personam to be awarded any monies at all. See Dong Lien’s Restricted Appearance in its Notice of Claim (Docket
Doc 10, dated August 28th).
Case 2:19-cv-00444-HCM-RJK Document 19 Filed 08/29/19 Page 6 of 9 PageID# 159



It is within the Court’s discretion to set the amount of countersecurity. Bennett Bros. Yacht, Inc.

v. Lesser, No. GJH-17-1871, 2017 U.S. Dist. LEXIS 185979, at * 3 (D. Md. Nov. 9, 2017)

(citing Spriggs v. Hoffstot, 240 F.2d 76, 79 (4th Cir. 1957)) provided that the party seeking

counter-security has filed a valid counterclaim in the first instance (which, of course, would

require Dong Lien to make an in personam appearance in this Court, which it has not done).

Afram Lines Inern., Inc. v. M/V Capetan Yiannis, 905 F.2d 347, 349-50 (11th Cir. 1990). Here

no such counterclaim has been filed by Dong Lien, nor can it file any such claim other than for

the maximum amount of its lien on the sub-freights that were due from Dry Bulk to 24 Vision

(i.e. the sum of $316,631.34).

       When ordering a Plaintiff and/or Defendant to post security and/or countersecurity, courts

have ordered the parties to post countersecurity with the Registry of the Court or through an

attorney escrow account. See Bennett Bros. Yacht, Inc. v. Lesser, No. GJH-17-1871, 2017 U.S.

Dist. LEXIS 185979, at * 8 (D. Md. Nov. 9, 2017) (ordering plaintiff to post $70,000 in

countersecurity in the Registry of the Court); Silver Know Shipping LTD v. Euro Trust Trading,

No. 08 Civ. 10158, 2009 U.S. Dist. LEXIS 44107, at *9-10 (S.D.N.Y. May 7, 2009) (requesting

that the parties notify the court whether security was been posted in “one or more escrow

accounts” or whether the funds have been posted in the Registry of the Court).

       Here, this Honorable Court does not have jurisdiction to order Plaintiff to pay

countersecurity directly to Claimant under a charter party that is subject to arbitration under

English law. Plaintiff does not object to the posting of countersecurity, and only objects to the

payment of the funds directly to Claimant.        Plaintiff respectfully requests that the Court

reconsider its Order requiring Plaintiff to pay countersecurity directly to Claimant, and allow
Case 2:19-cv-00444-HCM-RJK Document 19 Filed 08/29/19 Page 7 of 9 PageID# 160



Plaintiff to post countersecurity into the Registry of the Court once the Claimant has first posted

acceptable bond security for the release of the Vessel.

       As an alternative to the above, Dry Bulk respectfully submits the following proposal for

the Court’s consideration. Dry Bulk is prepared to pay the sum of $316,631.34 directly to Dong

Lien provided: a) that Dong Lien first posts a bond in the amount of $2 million with acceptable

terms and conditions as security for the pending London arbitration proceedings; b) that Dong

Lien withdraws its Notice of Lien against Nordic Bulk for the demurrage amount indisputably

due and owing to Dry Bulk; and c) once payment of the above stated amount is made directly to

Dong Lien, that Dong Lien will withdraw its motion to vacate the arrest, with prejudice.

       Lastly, Dry Bulk respectfully requests the Court to adjourn the Friday, August 30th 12

o’clock Court imposed deadline for Dry Bulk to post counter-security in order to maintain the

arrest of the Vessel for security purposes pending a hearing on this Motion to Reconsider. (See

Order (Doc No. 17) dated August 29, 2019). Given the fact that whatever funds the Court

ultimately requires to be posted as counter-security, such funds must be wire transferred from

Singapore to Norfolk. It will be virtually impossible to make any wire transfer in time to meet

the deadline, especially, considering the fact that this weekend is a bank holiday weekend.

                                         CONCLUSION
       Because the amount Dong Lien can assert as lien on sub-freights due under the 24

Vision/Dry Bulk charter party is limited to the two hire payments that were due and owing to 24

Vision in the amount of $316,631.34, Plaintiff respectfully request that this Court reduce the

amount of any counter security to be posted to such amount once an acceptable bond is posted by

Dong Lien in the amount of $2 million for the release of the Vessel. Such counter-security must
Case 2:19-cv-00444-HCM-RJK Document 19 Filed 08/29/19 Page 8 of 9 PageID# 161



be posted in the Registry of the Court or in a joint attorneys’ escrow account as more fully

detailed above.

       Alternatively, subject to the Court’s approval, Dry Bulk is prepared to pay the sum of

$316,631.34 directly to Dong Lien provided: a) that Dang Lien first posts a bond in the amount

of $2 million with acceptable terms and conditions as security for the pending London arbitration

proceedings; b) that Dang Lien withdraws its Notice of Lien against Nordic Bulk for the

demurrage amount indisputably due and owing to Dry Bulk only; and c) once payment of the

above stated amount is made directly to Dong Lien, that Dong Lien will withdraw its motion to

vacate the arrest, with prejudice.

       Lastly, for the reasons more fully set forth above, Dry Bulk respectfully requests the

Court to adjourn the Friday, August 30th 12 o’clock Court imposed deadline for Dry Bulk to post

counter-security in order to maintain the arrest of the Vessel for security purposes pending a

hearing on this Motion to Reconsider.


Dated: August 29, 2019                              Respectfully submitted,


                                                            /s/
                                                    Patrick M. Brogan (Va Bar 25568)
                                                    Daniel T. Stillman (Va Bar 88774)
                                                    Davey & Brogan P.C.
                                                    101 Granby Street, Suite 101
                                                    Norfolk, VA 23510
                                                    (T) (757) 622-0100
                                                    (F): (757) 622-4924
                                                    Email: pbrogan@dbmlawfirm.com
                                                            dstillman@dbmlawfirm.com



And
Case 2:19-cv-00444-HCM-RJK Document 19 Filed 08/29/19 Page 9 of 9 PageID# 162



Chalos & Co, P.C.
Michael G. Chalos, Esq.
George M. Chalos, Esq.
Briton P. Sparkman, Esq.
55 Hamilton Ave.
Oyster Bay, NY 11771
Email: michael.chalos@chaloslaw.com
        gmc@chaloslaw.com
        bsparkman@chaloslaw.com
Tel: (516) 714-4300
Fax (516) 750-9051

Pro Hac Vice Forthcoming


                                CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing Memorandum in Support of Plaintiff’s Motion

in reconsider and reduce counter security through cm/ECF to all counsel of record in accordance

with the Federal Rules of Civil Procedure on this 29th day of August:




                                                    ____/s/__________________
                                                    Patrick M. Brogan (Va Bar 25568)
                                                    Davey & Brogan P.C.
                                                    101 Granby Street, Suite 101
                                                    Norfolk, VA 23510
                                                    (T) (757) 622-0100
                                                    (F): (757) 622-4924
                                                    Email: pbrogan@dbmlawfirm.com
                                                    Attorneys for Plaintiff
